326 S.W.3d 827 (2010)
Toby S. DUNLAP, Appellant,
v.
DIRECTOR OF REVENUE, State of Missouri, Respondent.
No. ED 94586.
Missouri Court of Appeals, Eastern District, Division Four.
December 7, 2010.
Mark T. Bishop, Hillsboro, MO, for Appellant.
Jonathan H. Hale, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
Toby S. Dunlap ("Dunlap") appeals the judgment of the trial court sustaining the Director of Revenue's revocation of Dunlap's driving privilege pursuant to Section 577.041, RSMo Cum.Supp.2009, after he refused to submit to a breath test. Dunlap contends the trial court erred in sustaining the revocation because the judgment was not supported by substantial evidence and was against the weight of the evidence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).